Case 19-10317   Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46   Desc Exhibit
                      Ex 2A Credit Agreement Page 1 of 23




                                  EXHIBIT 2
                         CREDIT AGREEMENT (Part 1)
Case 19-10317             Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                  Desc Exhibit
                                Ex 2A Credit Agreement Page 2 of 23




                                 I.. OAN AND SECURITY AGREEMENT

          This LOAN AND SECURITY AGREEMENT is entered into as of February ~· 2019
  by and between Bon Worth, Inc., a North Carolina Corporation (with tax identification # ta
  ·~664), its successors, assigns, and subsidiaries, now owned and in the future (individually or
  collectively, ocBonower" or "Borrowers"), and Crossroads Financing, LLC, a Connecticut
  limited liability company ("Lender").

                                               RECITALS

        A.      Borrowers have requested that Lender provide financial acconunodations to
  Borrowers as more fully set forth herein and in the Loan Documents.

            B.     The Obligations 'Will be guaranteed by Guarantors.

        NOW, THEREFORE, in consideration of the premises, and intending to be legally bound
 hereby, the Parties hereby agree as follows:

                                             AGREEMENT

 l.         Certain Definitions and Index to Definitions.

         1.1    Accounting Terms. Unless otherwise specified herein, all accounting tenns used
 herein shall be interpreted, all accounting detenninations hereunder shall be made, and all
 financial statements required to be delivered hereunder shall be prepared in accordance with
 GAAP consistently applied.

         1.2    Definitions. All other terms contained in this Agreement that are not specifically
 defined herein shall have the meanings provided in the UCC to the extent the same are used
 herein. All references herein to the singular or plural shall also mean the plural or the singular,
 respectively. As used herein, the following tem1s shall have the following meanings:

                  1.2.1    ''Acceptable Forum"- see Section 31.1 hereof.

                  1.2.2    ' Addilicmal   De~   'Y. Account"- see Section 3.4.5 .

                  1.2.3   "Additional Loan Fee"·- see Section 3.6.6 hereof.

                  1.2.4 "Assurances"- see Section 4.2 hereof.

                  t .2.5. "Advances"- see Section 2.1.1 hereof.

               1.2.6 "Agreement" - this Loan and Security Agreement, together with all
exhibits and schedules hereto, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated, or replaced.                                                     I
               1.2.7 "Allowable Amount" - the lesser of (i) the Borrowing Base less the
Availability Reserves and (ii) the Maximum Amount.
                                                                                                            I
                                                                                                            f
                                                                                                            J



(00322143 v 3 )
Case 19-10317         Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                       Desc Exhibit
                            Ex 2A Credit Agreement Page 3 of 23




                 1.2.8 "Availability Reserves"- as of any date of determination, such amounts as
   Lender may from time to time reasonably establish and revise reducing the amount of Advances
   which would otherwise be available to Borrowers hereunder:

                          (a)     To reflect events, conditions, contingencies or risks which, as
  determined by Lender, which may affect either (i) the Collateral or any other property which is
  security for the Obligations or its value, (ii) the assets, business or prospects of Borrowers or any
  Obligor, or (iii) the security interest and other rights of Lender in the Collateral (including the
  enforceability, pe1fection and priority thereof);

                       (b)       In the amount of any Third-Pa1ty Claim, until such time as Lender
  has determined in good tilith that the Third Party Claim is unlikely to be asserted;

                        (c)    To reflect Lender's reasonable belief that any collateral report ot'
 financial information furnished by or on behalf of Borrowers or any Obligor to Lender is or may
 have been incomplete, inaccurate or misleading in any material respect; or

                     (d)    In respect of any state of facts that Lender determined constitutes
 an Event of Default or may, with notice Ol' passage of time or both, constitute an Event of
 Default

                1.2.9 "Average Unused P01tion of the Maximum Amount" - the Maximum
 Amount less: (a) the average Advances outstanding during the immediately preceding month;
 and (b) the Availability Reserves.

                1.2.10 "Avoidance Claim" - any claim that any payment received by Lender
 from or for the account of Bonuwers or on account of any Collateral is avoidable under the
 United States Bankruptcy Code or any other state or federal debtor relief statute.

                  1.2.11 "B orrowers" - see Preamble hereof.

               1.2.12 "Borrowing Base" - the lower of the following, when app1ied to Eligible
Inventory plus Eligible In-Transit Inventory, by Category:

                        (a)     Up to 70% of Inventory Cost; or

                        (b)    Up to 85% ofNet Orderly Liquidation Value.

               1.2. 13 "BoiTowing Dase Certificate" - a request for an Advance, m a fonn
acceptable to Lender, which form may be electronic or hard copy.

              1.2.14 "Business Day"- any day which is not a Saturday, Sunday, or other day
on which national banks are authorized or required to be closed.

               1.2. 15 "Cash Collatera l Hold back Account" - A non-interest beru.ing account on
the books of the Lende1· representing the amount of Credit Card Proceeds and other deposits
received by Lender, maintained by Lender to ensure BoiTowers' compliance with the terms
hereof and held by the Lender as cash collateral securing the Obligations~



(00322143 v 3 J                                  2
Case 19-10317         Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                    Desc Exhibit
                            Ex 2A Credit Agreement Page 4 of 23




                 1.2.16 "Cash Collateral Retention Amount" - Twenty six, percent (26%) of
  Borrowers' total cash, cash, debit card, and credit card sales during the period since Borrowers'
  last submission of a Borrowing Base Certificate. The Cash Collateral Retention Amount may be
  changed by Lender in their sole reasonable discretion, but shall never exceed the amount of the
  Obligations then outstanding, Absent an Event of Default, Lender shall use its best efforts to (a)
  provide 5 calendar days' notice prior to a change in the Cash Collateral Retention Amount and
  (b) remit any excess above twenty six percent (26%) constituting the Cash Collateral Retention
  Amount to Borrower on a daily basis.

                   1.2.17 "Catcgor)!'' - The Inventory categories as defined by Lender on the
  Borrowing Base Certificate, including Finished Goods, In-Transit Inventory, and Ineligible
  Inventory, Work in Process, and any new Inventory category added by Lender following a third
  party appraisal.

                 I .2. 18 "Change in Law" - Any change in federal, state, local, or foreign
 applicable statutes, rules, regulations, and orders occurs that would reasonably be expected to
 prevent the sale or other transfer of Borrowers' Inventory within any or all states of the United
 States.

                  1.2.19 "Chosen State"- New York.

               1 .2.20 ~ 'Cleara nce Days" - Two Business Days for wire and ACH receipts and
 Five Business Days for check receipts.

               1.2.21 "Clearance Day Payments" - payments received by Lender, in whatever
 fonn and from whatever source in reduction of the Ob1igations.

              1.2.22 "Collateral"- All Borrowers' present and future Assets, Accounts, Chattel
Paper, Goods (including Inventory and Equipment), Instruments, Investment Property,
Documents, and General Intangibles, Letter of Credit Rights, Commercial Tort Claims, Deposit
Accounts, and the proceeds thereof.

              1.2.23 "CoUateral Oversight Fee" - 0% per month of the Loan Account balance
to compensate Lender for the cost of monitoring the Collateral.

               1.2.24 "Com plete Tem1ination" --Complete Termination occurs upon satisfaction
of the fallowing conditions:

                       (a)    Payment in full of all Obligations;

                      (b)      If Lender has issued or caused to be issued guarantees,
commitments to third parties or letters of cl'edit on behalf of Borrowers, acknowledgement from
any beneficiaries thereof that Lender or any other issuer has no outstanding direct or contingent
liability therein.

                      (c)     Bol!owers has executed and delivered to Lender a general release
in the fonn ofExhibit 1.2.24 (c) attached hereto.




(00322143 v 3 }                                 3
Case 19-10317           Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                          Desc Exhibit
                              Ex 2A Credit Agreement Page 5 of 23




               1.2.25 "Contractual Termination Date" - The end of the Initial Term or any
  Renewal Term, as the case may be.

                    1.2.26 ''Credit Accommodation" - ony Advance or other extension of credit by
  Lender to or on behalf of Borrowers hereuride!'.

                 1.2.27 "Credit Cal'd Proceeds" - all proceeds of Collateral including but not
  limited to credit card payments, debit card payments, ACH transfers, wire transfers, cash, or
  checks.

                1.2.28 "Cred it Card Sales Percentage" - Initially 100% and thereafter as
  determined by Lender from time to time, in its sole reasonable discretion.

                 1.2.29 "Credit Card Sales Pel'ccntage Amount" - As of any date of
  detennination, the product of the Credit Card Sales Percentage and the total amount due
  Bonower by Merchant Processor as of such date.

                   1.2.30 "Default Interest Rate Spread" - 1% per month.

                1.2.3 1 "Default Rate"- the interest rate othetwise applicable hereunder increased
 by the Default Interest Rate Spread.

                   1.2.32 "Defau lt WaiverFee"-$1,000.00

                   1.2.33 "Depository Account"- see Section 3.4.4 hereof

                   1.2.34 "Early Termination Dato" - the date on which an Early Tennination Event
 occurs.

                   1.2.35 "Early Tenn ination Event" -the occun·encc ofiUly ofthe following:

                       (a)    The effective date of termination of this Agreement by Borrowers
that is not a Contractual Termination Date;

                   (b)     BolTowers becomes a debtor in a case filed under the United States
Banhuptcy Code or any similar state proceeding; or

                         (c)  BoiTowers repays or is required to repay the Obligations in full
(whether by acceleration or otherwise) prior to the next Contractual Tem1ination Date, other than
under than a demand by Lender under Section 3.2.

              1.2.36 "Early Tennination Fee" - In the event of an Early Termination Event,
BoiTower shall, upon demand therefor, pay Lender 5% of the Maximum Amount. The Early
Termination Fee shall be in addition to any other fees due to Lender hereunder.

               1.2.37 "Eligible In-Transit Inventory" - as of WlY date of detcnnination thereof,
without duplication of any Eligible Inventory, In-Transit Inventory:

                         (a)    Subject to Lender's first priority, perfected security interest;


{00322143   v3 )                                   4
Case 19-10317         Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                            Desc Exhibit
                            Ex 2A Credit Agreement Page 6 of 23




                      (b)        For which the purchase order is in the name ofBonowers and title
  has passed to Bonowers;

                         (c)    Which has been delivered to a can·ier jn a foreign port or foreign
  airport for receipt by Borrowers in the United States or which has been delivered to a canier in
  the United States for receipt by Borrowers in the United States within 5 Business Days of the
  date of release by U.S. Customs, but which has not yet been received by Borrowers;

                       (d)    Which has been in transit for 60 days or Jess from the date of
  shipment of such Inventory;

                       (e)     Which is insured in accordance with the provisions of this
  Agreement, including cargo insurance; and

                         (f)    Which is otherwise acceptable to Lender in its sole discretion;

 provided that the Lender may) in its sole discretion, exclude any particular Inventory from lhe
 definition of "Eligible In-Transit Inventory'' in the event the Lender determines that such
 Inventory is subject to any Person's right or claim which is (or is capable of being) senior to, or
 pari passu with, the lien of the Lender (such as, without limitation, a right of stoppage in transit)
 or may otherwise adversely impact the ability of the Lender to realize upon such Inventory.

                1.2.38 "Eligible Inven tory" - Inventory (including (i) raw material used or
 consumed by Borrowers in the ordinary course of business in the manufacture or production of
 other Inventory (ii) Work in Process and (iii) Finished Goods) ofBorrowers which is:

                        (a)     Subject to Lender's first priority, perfected security interest;

                       (b)   In Borrowers' possession and control and situated at a location in
 compliance with this Agreement;

                        (c)    Valued at the lower of cost or market, and

                        (d)    Otherwise acceptable to Lender in its sole reasonable discretion.

                 1.2.39 "Event of Default"- see Section 12 hereof.

               1.2.40 ''Factor" - Any entity tl1at agrees, pursuant to a factoring agreement or
otherwise, to purchase the Accounts of Borrowers or lend against estimated future credit card
sales.

                 1.2.41 "Factoring Documents''- NA.

              1.2.42 "Finished Goods" - Inventory that is ready for sale or shipment to
Borrowers' customers.

              1.2.43 "GAAP" - means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American Institute of



{00322143" 3 )                                    5
Case 19-10317          Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                  Desc Exhibit
                             Ex 2A Credit Agreement Page 7 of 23




   Certified Public Accountants and pronouncements of the Financial Accounting Standards Board
   (or any successor authority) that are applicable as of the date of dete11nination.

                 1.2.44 "Guarantors'' - all individuals and entities now or hereafter guaranteeing
  the Obligations, but not including Validity Guarantees by Nick Dmytryszyn and Gununoorthy
  Gurusank:ar.

               1.2.45 "In- Tl'ansil Inventory, - Inventory owned by Borrowers that is in transit
  to Bonowers or an agent or contractor of or for Borrowers.

                 1.2.46 "Tneligible Inventory" -- Inventory of Bo1Towers that is not Eligible
  Inventory or Eligible In-Transit Inventory.

                  1.2.47 "Initial Te1m"- 1 year from the date hereof.

              1.2.48 "b1terest Rate" - a per annum rate equal to the greater of (l) the thre~
  month LIBOR rate plus 3.2% or (ii) 6%.

                 1.2.49 "Inventory Cost" - As determined by Lender, the lesser of (a) cost of
 Eligible Inventory or Eligible In-Transit Inventory, as applicable, computed in accordance with
 GAAP, or (b) the market value of Eligible Inventory or Eligible In-Transit Inventory, as
 applicable, as established by a third party valuation firm acceptable to Lender.

                  1.2.43.1 "Key Empl0yees" --·Nick Dmytryszyn and Gurumoorthy Gurusankar_

                 1.2.50 "Late Fee"- means 5% of the amount of any payment of principal, fees,
 interest or any other amount due hereunder.

                1.2.51 "Loan Accounl" - that portion of the Obligations which accrue interest
 hereunder, including the sum ofthe unpaid balances of:

                        (a)    Advances;

                        (b)      Other payments made by Lender arising hereunder for which
Borrowers is liable to I ,ender;

                        (c)    Unpaid fees, interest or expenses due hereunder.

              1.2.52 "Loan Documents" - this Agreement, together with any documents,
instruments and agreements, executed and/or delivered in connection herewith, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

                 1.2.53 "Loan Fee" - The Loan Fee Percent multiplied by the Maximum Amount
at the time this fee is earned.

                 1.2.54 "Loan Fee Percent"- 2% annually.

                 1.2.55 ·~ Maturity Fee"- means 5% of the amount of Obligations which remain


{00322143 v 3)                                  6
Case 19-10317         Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                      Desc Exhibit
                            Ex 2A Credit Agreement Page 8 of 23




   unpaid and outstanding after the Tennination Date.

                  1.2.56 "Maximum Amount"- $1,000,000

                  1.2.57 "Merchant Processor" - An entity acceptable to Lender, that agrees,
  pursuant to a Merchant Processing Agreement or otherwise, to process the credit card, debit
  cards, or other sales of Bon·owers and direct the Credit Card Sales Percentage or other proceeds
  of such sales to Lender pursuant to a tri-party agreement acceptable to Lender.

                  1.2.58 "Merchant Processing Agreement" - The agreement between Merchant
  Processor and BmTowers pursuant to which Merchant Processor agrees to process all electronic
  payments including credit and debit cards and agrees to remit such amounts only to Lender,
  together with all other documents executed in connection therewith.

                  1.2.59 "Minimum Advance"- $10,000.00

                  1.2.60 "Minimum Monthly Fee" -$7,500.

                1.2.61 "Net Orderly Liquidation Value" - The value of Eligible Inventory or
 Eligible In-Transit Inventory, as applicable, as determined by Lender in the exercise of its
 reasonable sole discretion, which could be obtained upon liquidation under distress conditions.

                 1.2.62 "Obligor" - the Borrowers or any Guarantor, other than the Validity
 Guarantors.

              I .2.63 "Obligations"- all present and future obligations owing by Borrowers to
 Lender whether arising hereunder or otherwise and whether arising before, during or after the
 commencement of WlY bankruptcy case in which Borrowers is a Debtor.

              1.2.64 "Over Advance Fee" - a fee of 0.25% of the amount by which the
Obligations exceed the Allowable Amount for each day that the Obligations exceed the
Allowable Amount, with a minimum Over Advance Fee of$25.00 per day.

                 1.2.65 "Parties'' -Borrowers and Lender.

                1.2.66 "Prime Rate" - for any day, the highest rate of interest quoted in the
inunediately preceding calendar month by The W~ll Street Joumal as the "Prime Rute" in the
United States of America or, if'l1te Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Board of Governors of the Federal Reserve System of the
United States of America in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the "bank prime loan" rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by Lender in its sole discretion) or any similar release by the
Board of Governors (as determined by Lende1· in its sole discretion). "Renewal Term" - one
year.

                 1.2.67 "Service Fee"- 1% per month of the Loan Account balance.

                 1.2.68 "Subordinating Creditor" - any creditor of the Bon·owers which has



(00322143 v 3}                                  7
Case 19-10317           Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                   Desc Exhibit
                              Ex 2A Credit Agreement Page 9 of 23




   executed a Subordination Agreement.

                  1.2.69 "Subordination Agreement" - a subordination agreement in fonn and
   substance acceptable to Lender whereby a Subordinating Creditor subordinates, in favor of
   Lender, obligations owed to it by Borrowers.

                   I .2. 70 "Tennination Date" - the earlier of (i) the Contractual Tennination Date
  or (ii) the date on which Lender elects to tenninate this Agreement pursuant to the tenns herein,
  or (iii) the Early Te1miuation Date.

                   1.2.71 "Third Parly Claim" - claims asserted against Lender by any person or
  entity relating in any way to the Lender's relationship \J.tith BmTowers.

                 1.2.72 "UCC"- The Uniform Conunercial Code in effect in the Chosen State at
  the date on which a determination thereunder is to be made.

                 1.2.73 " Unused Li ne Fee" - one percent per annum of the Average Unused
  Portion of the Maximwn Amount.

                   1.2.74 "Validity Guarantors" - Nick Dmytryszyn and Gurusankar Gun1moorthy.

                   1.2.75 "Work In Process"- Borrowers' partially finished Inventory.

 2.        Cr edit Facilities.

       2.1      Advan ces. Subject to the tenns and conditions of this Agreement, from the date
 on which this Agreement becomes effective until the Tennination Date:

               2.1.1 Lender, may, from time to time in its sole discretion, make advances
 ("Advances") to Borrower at Borrower's request, so long as, before and after such Advance, the
 Obligations do not exceed the Allowable Amount. The fact that the Borrower is bound to
 various covenants herein, the breach of which may allow Lender to accelerate the due date of
 Borrower's Obligations hereunder, shall not be construed to constitute a commitment by Lender
 to make any Advances hereunder, all of which are in the sole discretion of Lender.

                2.1.2 Lender may, in its discretion, 6:om time to time, upon not Jess than 5 days
prior notice to Borrowers, reduce the amount available under the Borrowing Base to the extent
that Lender determines that the number of days of the turnover of the Inventory for any period
has changed in any material respect, or the nature and quality of the Inventory has deteriorated.

          2.2     General Pl'ovisions.

                 2.2.1 Bon·owing Base Certificate. Each request from Borrowers for a Credit
Accommodation, but no less than once per week, shall be accompanied by a Borrowing Base
Certificate, completed and signed by Borrowers. Such Bon-owing Base Certificate may be in
either electronic or hard copy form, as acceptable to Lender. The Bon-owing Base Certificate
shall at all times be a bona fide and accurate representation of the Collateral and Advances and
comply with the representations and warranties herein.



{00322143 v 3 )                                  8
Case 19-10317         Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                      Desc Exhibit
                           Ex 2A Credit Agreement Page 10 of 23




               2.2.2 Crediting Borrowers' Account. All Credit Acconunodations by Lender
  may be made by deposits or transfers to the designated deposit account of Borrowers.

                 2.2.3 Authorization for Cred it Accommodations. Subject to the terms and
  conditions of this Agreement, Lender is authorized to make Credit Accommodations:

                       (a)    Upon telephonic, facsimile, electronic or other instructions
  received from anyone purporting to be an officer, employee or representative of Borrowers; or

                         (b)    At the sole discretion of Lender, and notwithstanding any other
  provision in this Agreement, if necessary to meet any Obligations, including but not limited to
  any interest not paid when due.

  3.        Payments by Bor rowers.

            3.1   In General

               3.1. 1 Place of Payments. All payments hereunder shall be made by Borrowers
 to Lender at Lender's addl'ess set forth herein or at such other place as Lender may designate in
 writing.

               3.1.2 ACH Debits. In order to satisfy any of the Obligations, Lender is hereby
 authorized by Borrowers to initiate electronic debit entries through the ACH or other electronic
 payment system to any account maintained by Borrowers. Upon Lender's request at any time,
 Borrowers shall execute and deliver to Lender an authorization agreement for ACH debits.

                3 .1.3 Borrowers ilTevocably waives the right to direct the application of any and
all payments received at any time by Lender from or on behalf of Borrowers and specificaliy
waives any right to designate application of payments, However, Borrowers irrevocably agrees
that Lender shall have the exclusive right to determine the order and method of the application of
payments against the then due and payable Obligations of Borrowers in Lender's sole discretion
and to revise such application prospectively or retroactively in Lender's sole discretion.

       3.2    Demand Obliga tion. Notwithstanding anything to the contrary contained herein,
and notwithstanding that this Agreement contains covenants, conditions and Events of Default,
Borrowers shall pay to Lender, on demand, the Loan Account balance.

         3.3    Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the maximum rate
pennitted by applicable law ("Maximum Rate"). If Lender shall receive interest in an amount
that exceeds the Maximwn Rate, the excess interest shall be applied to the principal of the loans
hereunder or, if it exceeds such unpaid principal, refunded to Borrowers. In determining whether
the interest contracted for, charged, or received by Lender exceeds the Mrudmum Rate, Lender
may, to the extent permitted by applicable law, (a) characterize any payment that is not ptincipal
as an expense, fee, or premium rather than interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term ofthe Obligations hereunder.




(00322143 v 3}                                   9
Case 19-10317         Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                     Desc Exhibit
                           Ex 2A Credit Agreement Page 11 of 23




             3.4   Merchant Processing Agreement; Depository Banll;, Account; Cash CoJiatcral
  Holdback Account.

                  3.4.1 During the term of this Agreement, Borrowers shall maintain a processing
  relationship for all its credit card and debit card sales with Merchant Processor. The Borrower
  shaH not change or add a new Merchant Processor without the prior written consent of Lender
  and such Merchant Processor must be subject to a tri-party agreement acceptab1e to Lender.

                3.4.2 Borrowers and Merchant Processor have entered into the Merchant
 Processing Agreement, pursuant to which Merchant Processor will process the BolTowers'
 electronic cash receipts including but not 1imited io credit card receipts and debit card receipts,
 and B011'0wer shall be at all times in full compliance with the te1ms of the Met·chant Processor
 Agreement. Borrower shall immediate]y notify Lender of a default under the Merchant
 Processor Agreement.

                3.4.3 In the event of a change of the Credit Card Sales Percentage by Lender,
 Borrower authorizes Lender to instmct Merchant Processor to change the Credit Card Sales
 Percentage and/or upon Lender's approval in writing, Borrowers will instruct Merchant
 Processor to change the Credit Card Sales Percentage.

                  3 .4.4 Borrowers shall cause the Credit Card Sales Percentage Amount to be
 transferred daily into a bank account in the name of lhe Lender as specified by the Lender
 ("Depository Account"). Borrowers shall not change remittance instructions to the Merchant
 Processor without the prior written consent of Lender and shall not in any way interfere with the
 notification or remittance inslructions provided by Lender to Merchant Processor.

                3.4.5 Any payments received by Borrowers as proceeds of any Collateral
including cash and American Express payments shall be immediately deposited into the
Depository Account or accounts as may be designated by Lender in writing (collectively, the
"Additional Depository Accounts"). Borrowers acknowledge the Depository Account, or
Additional Depository Accounts are the property of Lender, and Borrowers shall make no claim
to, or in any way interfere with, the Depository Account or Additional Depository Accounts,

               3.4.6 Any amounts that are received by Lender in the Depository Account OI'
Additional Depository Accounts prior to 12:00 eastern time, and provided Borrower is not in
Default of this Agreement, shall be remitted by Lender by ACH or wire transfer to Borrower
after deducting the Cash Collateral Retention Amount, less any other amounts that may be
othe1wise due Lender pursuant to this Agreement.

               3.4.7 All Cash Collateral Retention Amounts retained by the Lender pW'suant to
Section 3.4.6 shall be applied to the Cash Collateral Holdback Account.

               3.4.8 Upon receipt of a Borrowing Base Certificate from Borrowel's, amounts in
the Cash Collateral Holdback Account may be applied by the Lende1: to the Obligations of
Bon-ower so that the Loan Account balance does not exceed the Allowable Amount. Provided
no Event of Default has occurred, Lender shall pay to Borrowers up to the remaining balance of
the Cash Collateral Holdback Account from time to time, or, in the event of the occurrence of an
Event of Default, Lender shall retain an amoWlt as detexmined by the Lender in its sole


(00322143 v 3 }                                 10
Case 19-10317             Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                   Desc Exhibit
                               Ex 2A Credit Agreement Page 12 of 23




  discretion, as a cash reserve. All payments to be made to BmTowers under this Section shall be
  made by deposits or transfers to any demand deposit account of Bon·owers at Borrower's
  expense; Borrowers understand and agree that no interest is payable to the BoiTowers on the
  funds in the Cash Collateral Holdback AccoWlt.

                3.4.9 Lender shal1 be entitled to retain the Cash Collateral Holdback Account
  until Complete Tennination.

                 3.4.10 Borrowers shall provide Lender with a daily sales report showing all of its
  cash receipts, together with such back up documentation as Lender may reasonably request.
  BoiTowcrs shall also provide Lender with a reconciliation of cash receipts to its sales and
  Inventory reports.

               3.4.11 Lender is authorized to debit the Loan Account for interest, fees and other
 charges due Lender hereunder as and when due.                  .

           3.5    Interest.

                 3.5.1 Subject to subsection 3.5 .2 below, interest on the Loan Account balance
 shall be payable monthly, in arrears, shall be computed at the Interest Rate computed on the basis
 of a 360 day year, and shall be due and payable on the first day of each month following the
 priol' calendar month.                          --

                  3.5.2 Default Interest. Immediately upon the occurrence of !Ul Event of Default,
 the interest rates otherwise applicable shall be increased to the Default Rate.

           3.6    Fees.

                3.6.1 Field Exam Fee. Borrowers shall immediately pay to Lender, Lender's
reasonable out-of-pocket expenses in connection with each field examination Lender performs
or causes to be performed hereunder.

                3.6.2 Collateral Oversight Fee. Borrowers shall pay the Servicing Fee to Lender
monthly, prorated for partial months, jn arrears, on the first day of each month following the
accrual thereof.

              3.6.3 Default Waiver Fee. Borrowers shall pay the Default Waiver Fee to
Lender, immediately upon the waiver by Lender of any Event of Default hereunder, so long as
the waiver was done at the Borrowers' request.

                3.6.4 Early Tennination Fee. BoiTowers shall pay to Lender the Early
Tennination Fee immediately upon the occurrence of an Early Termination Event. In addition,
in the event that payment of the Obligations shall be accelerated for any reason whatsoever by
Lender, the Eal'Jy Tennination Fee in effect as of the date of such acceleration shall be charged to
Borrower on such date and such Early Tennination Fee shall also be added to the outstanding
balance of the Obligations in determining the payoff ammmt or the debt for the purposes of any
judgment of foreclosure of any loan docmnents given to secure the Obligations. ,




(00322143 y J }                                  11
Case 19-10317        Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                      Desc Exhibit
                          Ex 2A Credit Agreement Page 13 of 23




                 3.6.5 Loan Fee. On the date hereof and upon each annual anniversary of the
  date hereof until Complete Tennination has occut'J'ed, BotTower shall pay to Lender the Loan
  Fee. Each such loan Fee shall be fully eamed when due in accordance with the preceding
  sentence and shall be nonrefundable. All Loan Fees otherwise payable for the Initial Term shall
  be accelerated and immediately due and payable upon the occurrence of an Event of Default or
  upon tenrunation ofthis Agreement by Borrower.

                3.6.6 Additional Loan Fee. Immediately upon any increase in the Maximum
  Amount, Borrowers shall pay to Lender a fee computed as the product of the Loan Fee Percent
  and the amount of the increase in the Maximum Amount.

                3,6.7 Service Fee. Bon·ower shall pay the Service Fee to Lende1· monthly,
  prorated for partial months, in anears, on the first day of each month following the accrual
  thereof.

                 3.6.8 Minimum Monthly Fee. Bon·owers shall pay to Lender any amount by
 which the sum of the interest and Servicing Fee earned in any month (prorated for partial
 months) is less than the Minimum Monthly Fee, on the first day of the following month.

                3.6.9 Attorneys' Fees. Bonowers shall pay to Lender all reasonable attorneys'
 fees and costs incun·cd in preparation of this Agreement and related documents. All such legal
 fees shall be based upon the usual and customary rates for services actually rendered and not
 upon any fixed percentage of the outstanding balance hereunder.

                 3.6.10 Standard Fees. Bon·owers shall pay to Lender wire fees, and any other out
 of pocket direct expenses including but not limited to search fees, legal fees subject to Section
 3.6.9, appraisals, and other reasonable costs and expenses paid to preserve collateral. Lender
 shall have the right to charge all or any of such fees upon ten days' notice to Borrower.

                3.6.11 Late Fee. Borrowers shall pay to Lender the Late Fee for each payment of
principal, fees or interest or any other amount due hereunder which is not paid within 5 days of
its due date (or any check that does not clear), to cover the extra expense involved in handling
de1inquent payments, provided that collection of said Late Fee shall not be deemed a waiver by
Lender of any of its other rights under this Agreement or any other instrument given to secure
this indebtedness. The Borrowers and Lender hereby agree that said fee is a fair and reasonable
charge for the late payment and shal1 not be deemed a penalty. Additionally, Lender may
exercise any and all other rights and remedies I .ender has as outlined herein or in the other Joan
documents that secure the loan described herein.

               3.6.12 Maturity Fee. Borrowers shall pay to Lender the Maturity Fee on the first
day of each month in the event that any Ob1igations remain outstanding after the Termination
Date, to cover the extra expense involved in handling a matured loan, provided that collection of
said Maturity Fee shall not be deemed a. waiver by Lender of any of its other rights under this
Agreement or any other instrument given to secure this indebtedness, The BoiTowers and
Lender hereby agree that said fee js a fair and reasonable charge for the failure to repay the
Obligations on the Termination Date and shaH not be deemed a penalty. Additionally, Lender
may exercise any and all other rights and remedies Lender has as outlined herein or in the other



{00322143 v 3)                                 12
Case 19-10317             Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                    Desc Exhibit
                               Ex 2A Credit Agreement Page 14 of 23




     loan documents that secure the loan described herein. TI1e Maturity Fee shall be in addition to
     aU other fees due to the Lender.

                    3.6.13 Over Advance Fee. Borrowers shall pay to Lender the Over Advance Fee
     for each day that the Obligations exceed the Allowable Amount.

                 3.6.14 Misdirected Payment Fcc. Borrowers shall pay to Lender a misdirected
  payment fee in the amount of fifteen percent of the amount of any payment received by
  Bon·owers from a customer or account debtor that is not t•emitted to the Lender, the Depository
  Account or an Additional Depository Account, as the case may be, on the day following the date
  of receipt by Borrowers.

                3.6.15 Application of Collections.       Lender shall, for the purpose of the
 computation of interest and the Servicing Fee due herew1der, add the Clearance Days to any
 Clearance Day Payments, which Is acknowledged by the Parties to constitute an integral aspect
 of the pricing of Lender's tilCility to Bonowers, and shall apply iiTespective of the
 characterization of whether receipts are owned by Borrowers or Lender. Should any check or
 item of payment not be honored when presented for payment, then Borrowers shall be deemed
 not to have made such payment, and interest shall be recalculated accordingly.

                  3.6.16 Unused Line Fee. Borrower shall pay the Unused Line Fee to Lender on
 the first day of each month during the term of this Agreement.

 4.        Indemnification Protection.
        4.1     Notwithstanding payment in full of the Obligations and termination of this
Agreement, jn the event that (i) a Third Pruty Claim has been asserted against Lender, or (ii)
Lender believes in good faith that a Third Party Claim may be asserted against Lender, Lender
may retain its security interest ot' any funds ofDoiTowers in the amount of the Third Party Claim
together with Lender's good faith estimate of its costs to be incWTed in the defense thereof, until
such time as the Third Patty Claim is withdrawn or satisfied, unless Lender receives Ass\Irances
(as defined below) regarding its exposure to the Third Party Claim.

       4.2      For the purposes hel'eof, "Assurances" shall mean additional collateral, a
guaranty, an indemnity or a letter of credit from an entity so that Lender reasonably believes in
good faith that the Jikelihood of loss resulting from the Third Party Claim is remote,

5.         Grant of Security Interest.

        5.1     To secure the performance of the Obligations, Borrowers grants to the Lender a
security juterest in the Collateral, and all proceeds and products thereof.

6.        Authol'izntion to File Finandng Statements.

     6.1    The Borrowers irrevocably authorjzcs the Lender to file in any Unifonn
Commercial Code jurisdiction any initial financing statements and amendments thereto that:

                  6.1.1    Indicate the Collateral as all assets of the Bon·owers or words of similar



(0032214.3 v 3)                                    13
Case 19-10317             Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                       Desc Exhibit
                               Ex 2A Credit Agreement Page 15 of 23




   effect, regardless of whether any particular asset comprised in the Collateral falls within the
   scope of Article 9 of the UCC, or as being of an equal or lesser scope or with greater detail;

                   6.1.2 Contain any other information required by pwt 5 of Aliicle 9 of the UCC
  for the sufficiency or filing office acceptance of any financing statement or amendment,
  including (i) whether the Borrowers is an orgwuzation, the type of organization, and any
  organization identification number issued to the Borrowers and, (ii) in the case of a financing
  .statement filed as a lixtUl'e filing or indicating Collateral to be as-extracted collateral or timber to
  be cut, a sufficient description of real property to which the Collateral relates;

                 6.1.3 Contain a notification that the Borrowers have granted a negative pledge
  to the Lender, and that any subsequent lien holder may be tortiously interfering with Lender's
  rights;

                  6.1.4    Advises third parties that any notification of Borrowers' Account Debtors
  will interfere with Lender's collection rights.
         6.2    The Bonowers agrees to furnish any of the foregoing information to the Lender
  promptly upon request;

                 6.2.1 The Borrowers ratifies its authorization for the Lender to have filed any
 initial financing statements or amendments thereto if filed prior to the date hereof; and

                 6.2.2 The Lender may add any supplemental language to any such financing
 statement as Lender may detennine to be necessary or helpful in acquiring or preserving rights
 against third parties.

 7.        Rem·cscntatious and Warranties by Borrowers.

        7.1    Except as set forth on Exhibit 7.1, there are no actions or proceedings pending by
or against Borrower or its officers and Guarantors before any court or administrative or
regulato1y agency and Borrower does not have knowledge or belief of any pending, threatened,
or imminent litigation, govenunental investigations, or claims, complaints, actions, or
prosecutions involving Bon·ower, officer or any Guarantor of the Obligations, except for ongoing
collection matters in which Borrower is the plaintiff.

        7.2     All financial statements relating to Borrower that have been delivered by
Borrower to Lender have been prepared in accordance with GAAP and fairly present Borrower's
financial condition as of the date thereof and Borrower's results of operations for the period then
ended. There has not been a material adverse change in the financial condition of Borrower
since the date of the latest financial statements submitted to Lender on or before the date hereof.

        7.3    Borrower agrees to maintain accurate books and records and its records pertaining
to the Collateral in accordance with GAAP and in such such detail, fotm and scope, as Lender
shall reasonably require.

      7.4     BolTower certifies that, to the best of Borrower's knowledge, Borrower has not
been designated, and is not owned or controlled, by a "suspected termrist" as defined in



{00322143 v 3 )                                     14
Case 19-10317        Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                        Desc Exhibit
                          Ex 2A Credit Agreement Page 16 of 23




   Executive Order 13224. Borrower hereby acknowledges that Lender seeks to comply with all
   applicable laws concerning money laundering and related activities. In furtherance of those
   efforts, BorTower hereby represents, wan·ants and agrees that: (i) none of the cash or pl'opeity
   that Borrower will pay or will contribute to Lender has been or shall he derived from, or related
   to, any activity that is deemed criminal under United States law; and (ii) no contribution or
  payment by Borrower to Lender, to the extent that they are within Borrower's control shall cause
  Lender to be in violation of the United States Bank Secrecy Act, the United States International
  Money Laundering Control Act of 1986 or the United States Intemational Money LaWidering
  Abatement and Anti-Terrorist Financing Act of2001. Borrower shall promptly notify Lender if
  any of these representations ceases to be true and accurate. Borrower shall provide Lender any
  additional infonnation regarding Borrower that Lender deem necessary or convenient to ensure
  compliance with all applicable laws concerning money laundering and similar activities.
  Borrower understands and agrees that if at any time it is discovered that any of the foregoing
  representations are incoiTect, or if otherwise required by applicable law or regulation related to
 money laundering similar activities, Lender may undertake appropl'iate actions to ensure
 compliance with applicable Jaw or regulation, including but not limited to segregation and/or
 redemption of Lender' investment in Borrower. BoiTower further understands that Lende1· may
 release confidential information about Borrower and, if applicable, any underlying beneficial
 owners, to proper authorities if Lender, in its sole discretion, determines that it is in the best
 interests of Lender in light of relevant rules and regulations under the laws set forth in subsection
 (ii) above.

        7.5     Borrower is a corporation, validly fanned, existing in the State ofNorth Carolina,
and is in good standing under the laws of the State ofNorth Carolina and is properly licensed and
authorized to operate its business in any other jurisdiction in which it conducts business.
Borrower's organizational identification number assigned by the above state is 0016369.
Borrower's taxpayer identification number for Federal Income Tax purposes is 56-093664. The
undersigned signatory on behalf of Borrower represents that he or she has full power and
auth01ity to execute this Agreement and bind Bon·ower hereto.

        7.6     The execution, delivery and perfmmance by Borrower of this Agreement and aU
agreements and documents described herein does not constitute a violation of any law,
regulation, judgment, order, contract, chatter, by-laws, or other instrument to which Borrower is
a party or is otherwise bound or subject.

        7.7   Borrower is not in default under any loan agreement, mortgage, trust deed, or
similar agreement relating to the borrowing of money to which Bonower is a party or is
otherwise bound.

        7.8    RESERVED.

        7.9    RESERVED.
       7.10 Borrower has entered into the Merchant Processing Agreement, a copy of which
has been provided to Lender. The Merchant Processing Agreement is in full force and effect and
no default exists or is threatened with respect thereto. All payments due to Bo11'0Wer under the
Merchant Processing Agreement have been duly and validly assigned by Borrowers to Lender.



{00322143v3)                                    15
Case 19-10317            Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                     Desc Exhibit
                              Ex 2A Credit Agreement Page 17 of 23




          7.11 Each and every document, statement, record, book, account, and invoice, and all
  inf01mation, whether financial or otherwise, provided to Lender by Borrower, whether heretofore
· or hereinafter, shall be true, accurate and correct in all material respects.

          7.12 Borrower has not transferred, pledged or granted a security interest in its assets, or
  any of them, which Borrower has not listed in Exhibit 7.12 attached hereto.

        7.13 Borrower shall notify Lender immediately upon becoming aware of any issue that
  may materially affect the value or condition of any Inventory.

             7.14   Borrower's Inventory is:

                 7.14.1 owned by the Borrower free and clear of all encumbrances, except for
 encumbrances listed on Exhibit 7.14.1 attached hereto and is subject to either a subordination or
 another intercreditor agreement acceptable to Lender;

                 7.14 .2 except with respect to In-Transit Inventory, at all times at a location under
 the control of the Bon-ower and such location(s) are listed in EXhibit 7.14.2 attached hereto;

                7.14.3 reported to Lender at the lower of cost or market value including reserves
 for obsolescence or slow moving Inventory as would othetWise be required under GAAP;

                    7.14.4 in salable condition a~ is and ready for shipment; and
                    7.14.5 not subjt:cl to any license agreement except as disclosed to Lender in
 writing.

 8.         Authorization to LcodCI'.

         8.1    The Borrower ilTevocably authorizes Lender to take any and all appropriate action
and to execute any and all documents and instruments, in the name of Borrower, that may be
necessary or desirable to accomplish the purposes of this Agreement including the filing on
behaJ f of Borrower:

                      (a)    With such govemmental authorities as are appropriate such
documents (including, without limitation, applications, cettificates, and tax returns) as may be
required for purposes of having Bonower qualified to transact business in a particular state or
geographic lo'cation.

                     (b)     Any statement under Section 9-518 of th~ UCC that. Lender
reasonably deems necessary to preserve its rights hereunder.       ·

                          (c)     With any third party whose premises is used to store Inventory.

            8.2     RESERVED.

      8.3    Borrower authorizes Lender Lo accept, endorse and deposit on behalf of Bonower
any checks tendered by an account debtor "in full payment'' of its obligation to BotTower.



(00322143   v3 J                                   16
Case 19-10317            Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                  Desc Exhibit
                              Ex 2A Credit Agreement Page 18 of 23




   Borrower shall not assert against Lender any claim arising therefrom, irrespective of whether
   such action by Lender effects an accord and satisfaction of Borrowers' claims, under Section 3-
   311 ofthe UCC, or otherwise.

  9.        Power of Attor ney.

          9.1     Borrower in·evocably appoints Lender, or any person(s) designated by Lender, as
  its attomey-in-fact, which appointment is coupled with an interest and shall remain in full force
  and effect until all Obligations of BmTOwer to Lender have been fully satisfied and discharged,
  with full power, at Borrowers' sole expense, to exercise after an Event of Default at any time in
  Lender's discretion all or any ofthe following powers:

                9.1.1 Receive, take, endorse, assign, deliver, accept and deposit, in the name of
  Lender or Borrower, any and all cash, checks, conunercial paper, drafts, remittances and other
  instruments and documents relating to the Collateral or the proceeds thereof;

                9.1.2 Change Borrower's address on all invoices and statements of Account
 mailed or to be mailed to Borrower's customers and to substitute thereon the designated address;

              9.1.3 Receive and open all mail addressed to Borrower, or to Borrower's trade
 name at Lender's address, or any other designated address;

                9.1.4 Take or bring, in the name of Lender or Borrower, all steps, actions, suits,
 or proceedings deemed by Lender necessary or desirable to effect collection of other realization
 upon the Collateral;

               9.1.5 Create a "doing business as" entity (a "d/b/a") with a name similar to
 Borrower and open any deposit accounts under such name;

                9.1.6 Execute on behalf of Borrower any UCC-J and/or UCC-3 Financing
Statement(s) and/or any notices or other documents necessary or desirable to can-y out the
purpose and intent of this Agreement, and to do any and all things reasonably necessary and
proper to carry out the purpose and intent of this Agreement;

               9.1.7 Change the address for delivery of Borrower's mail to Lender and to
receive and open mail addressed to BmTower:

                 9.1.8    Endorse and take any action with respect to bills of lading covering any
Inventory;

             9.1.9 Prepare and deliver invoices to BotTower's customers, in the name of
Lender or Bonower;

               9.1.10 Execute, file ai1d serve, in its own name or jn the name of Bon-ower,
mechanics lien or similar notices, or claims under any payment or perfonnance bond for the
benefit of Borrower; and

                 9.1.11 Pay any sums necessary to discharge any lien or encumbrance which is



{00322143 v 3}                                   17
Case 19-10317         Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                       Desc Exhibit
                           Ex 2A Credit Agreement Page 19 of 23




   senior to Lender's security interesl in the Collateral, which sums shall be included as Obligations
   hereunder, and which sums shall accrue interest at the Default Rate until paid in full.

          9.2    Release. Borrower hereby release and exculpate Lender, its officers, employees,
  agents, designees, attorneys, and accountants from any liability from any acts under this
  Agreement or in furtherance thereof, whefuel' of omission or commission, and whether based
  upon any error of judgment or mistake of law or fact, except for gross negligence or willful
  misconduct. In no event shall Lender .have any liability to Borrowers for lost profits or other
  special or consequential damages.

  I 0.     Affirmative Covenants.

        10.1 Until full payment of the Obligations and Complete Tennination of this
  Agreement, Borrower shall:

                 10.1.1 At such times as Lender may request and in the manner specified by
 Lender, Bon·ower shall deliver to Lender original invoices, agreements, proof of rendition of
 services and delivery of goods and other documents evidencing or relating to the transactions
 which gave rise to any of the Collateral, together with customer statements, schedules describing
 the Collateral and confhmatory assigrunents to Lender thereof, in form and substance
 satisfactory to Lender, and duly executed by Borrower.

                 I 0.1.2 At all times, Borrower shall be obligated to maintain its merchant
 processing relationship with Merchant Processor at all times during the term this Agreement,
 process all credit card and debit card sales to the Merchant Processor, except American Express,
 Discover and any other merchant processor as agreed by Lender, and remit the proceeds of all
 Collateral including but not limited to all proceeds from the sale of Inventory pursuant to the
 written instructions provided by Lender from time to time. Bon·ower shall at all times be in full
 compliance with the terms of the Merchant Processing Agreement and Borrower shall
 inunediately advise Lender, in writing, of the assertion of any 1hird-Party Claim to the proceeds
 due Borrower pursuant to the Merchant Processing Agreement.

                 10.1.3 Immediately advise Lender, in writing, of the assertion of any Third-Party
Claim.

                 10.1.4 Each Borrower shall furnish to Lender, in form and substance reasonably
satisfactory to Lender:

                       (a)    Weekly, a perpetual Inventory repmt sumrnarb:ing all Inventory,
including a detailed synopsis and description of the Inventory warehoused by Borrower at the
time the report is generated.

                      (b)    Weekly, a perpetual Inventory report swrunarizing all Inventory by
location (if more than one location is applicable), including a detailed synopsis and description
of the Inventory warehoused by Bon·ower at the time the report is generated.

                    (c)   If applicable and upon request and delivered by email, copies of
any reports provided by Borrower to Factor or Factor to Bmrower under the factoring



{00322143 v 3}                                   18
Case 19-10317        Doc 16-2---     - - - ·- -
                               Filed 08/16/19 Entered
                                                ---   08/16/19
                                                       - -- -  17:32:46 Desc
                                                                 - - - --  -Exhibit
                                                                             -
                          Ex 2A Credit Agreement Page 20 of 23




   Agreement and such other reporting regarding Accounts, as Lender may request from time to
   time,

                       (d)     Delivered by email, copies of any reports provided by Borrower to
  Merchant Processor or Merchant Pmcessor to Borrower under the Merchant Processing
  Agreement and such other reporting regarding Accounts and/or credit card receipts, as Lender
  may request from time to time.

                         (c)     Upon request by Lender, a slow moving Inventory report             OJ'
  Inventory aging.

                        (f)     Upon request by Lender, Inventory reports by SKU that show prior
  period quantity and dollar value sales, selling price, and other infmmation as may reasonably be
  requested by Lender;

                       (g)      The earlier of 120 days or as soon as possible after the end of each
 fiscal year of Borrower:

                                  (i)     A complete copy of BmTower' s financial statements
 internally prepared, including but not limited to (a) the management letter, if any, (b) the balance
 sheet as of the close of the fiscal year, and (c) the income statement for such year, together with a
 statement of cash flows, prepared by a Borrower;

                              (ii)   Upon request by Lender, a statement certified by the chief
 financial officer of Borrower that Don·ower is in comp1iance with all the tenns, conditions,
 covenants and warranties ofthis Agreement;

                               (iii)  A physical count of all of Borrower's Inventory taken by
 Bm1·ower or other third party acceptable to Lender.

                       (h)     Tax Returns. Copies of each Borrower's

                                (i)    Federal income tax returns, and any amendments thereto,
within ten days of the filing thereof with the Internal Revenue Service;

                              (ii)    Federal payroll tax returns immediately upon request of
Lender, together with proof, satisfactory to Lender, that all taxes have been paid; and

                             (iii) State sales tax report showing taxes due and paid for each
state in which Borrower conducts business, upon request of Lender, in a monthly spreadsheet
fonn that shows all amounts owing by Bol1'ower.

                       (i)     Copies of the following for each Guarantor, other than a Validity
Guarantor:

                               (i)    Federal income tax returns upon request of Lender;




{00322143 v 3 )                                  19
Case 19-10317                       - -08/16/19
                         Doc 16-2-- Filed - - - -- Entered
                                                   - - -- 08/16/19
                                                           - - - -17:32:46
                                                                   - - --                   Desc Exhibit
                              Ex 2A Credit Agreement Page 21 of 23




                                 (ii)   Almual financial statements within thirty days of the end of
   each calendar year;

                        (j)     As soon as available but not later than 30 days before the end of
  each fiscal year of Borrower, an annual operating budget (including monthly balance sheet,
  statement of income and retained earnings, and statement of cash flows), for the following fiscal
  year, along with a comparison to the prior year;

                          (k)    No later than 30 days after the close of each month (an Accounting
  Period") Borrower's balance sheet as of the close of such Accounting Period and its income
  statement for such Accounting Period and year to date, in each case setting forth in comparable
  form, as applicable, the figures for the corresponding Accounting Period for the previous fiscal
  year, certified by Borrower's chief financial officer as being complete, conect, and fairly
  representing its financial condition and results of operations.

                      (I)     Inventory Reporls. A listing of all Borrower's Inventory, based
 upon a physkal count taken by Borrower in accordance with Section 10.1.4(g)(iii) and a slow
 moving Inventory report or Inventory aging upon request by Lender.

                  10.1.5 Inspections.

                       (a)     During usual business hours, permit Lender, without notice to
 Borrower after the occunence of an Event of Default, and with five business days' prior notice
 absent an Event of Default, to periodically:

                       (b)    Have access to all premises where Collateral is located for the
 purposes of inspecting (and removing, if after the occurrence of an Event of Default) any of the
 Collateral,

                      (c)   To inspect, examine, make coples of, and make extracts from
Borrower's records as Lender may reasonably request,

                         (d)    To have a third party selected by Lender examine and inspect the
Collateral, at the sole cost of Bon·ower based on prevailing market rates.

                        (e)     Without expense to Lender, but without interfering with
BmTower's ordinary course of business, Lender may use any of Borrower's personnel,
equipment, including computer equipment, programs, pl'inted output and computer readable
media, supplies and premises for the collection of accounts and realization on other Collateral as
Lender, in its sole discretion, deems appropriate.

                10.1.6 Indemnification. Indemnity and save Lender hannless from any and all
liability with respect to any Third Patty Claim, including the reasonable costs incun·ed in the
defense thereof.

               10 .1. 7 Enforcement of Jud gmenls. Reimburse Lender for all costs and expenses,
including reasonable attorneys' fees, which Lender incurs in enforcing any judgment rendered in
cmmection with this Agreement. All such legal fees shall be based upon the usual and



{00322,43 v 3 }                                20
Case 19-10317           Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                      Desc Exhibit
                             Ex 2A Credit Agreement Page 22 of 23




  customary rates for services actually rende.red and not upon any fixed percentage of the
  outstanding balance hereunder. This provision is severable from all other provisions hereof and
  shall survive, and not be deemed merged into, such judgment.

                    10.1.8 Taxes and Expenses Regarding Bonower' s Assets.

                         (a)    Make timely payment when due without extension of all taxes,
 assessments or contributions required of Borrower. IfBorrower fails to make any such payment
 or deposit or finnish proof of such payment immediately upon Lender's request, Lender may, in
 its sole discretion and without notice to Borrower:

                                  (i)     Make payment of the same or any part thereof; or

                              (ii)    Set up such reserves against the Collateral or Obligations as
 Lender deems necessary to satisfy the liability therefore, or both.

                         (b)    Lender may conclusively rely on statements of the amount owing
 or other official statements issued by the appropriate governmental agency. Any payment made
 by Lender shall constitute neither:

                                  (i)    An agreement by Lender to make similar payments in the
 future; nor

                                (ii)   A waiver by Lender of any default under the Loan
 Documents. Lender need not inquire into, nor contest the validity of, any expense, tax, security
 interest, encumbrance m· lien, and the receipt of the usual official notice requiring the payment
 thereof shall be conclusive evidence that the same was validly due and owing.

                   I 0.1.9 Change of Address. State of Organization, or Name

                          (a)    Borrower shall give Lender written notice:

                          (i)      Prior to forming a new entity either as subsidiary, affiliated
through common ownership, or of similal' name;

                            (ii)     Prior to changing any address of the Borrower that is the
Executive Office of Borrower or that contains Collateral;

                                 (iii)   Prior to changing its stnte of organization of the Borrower;

                                 (iv)    Prior to changing the form of business organization or legal
status of the Borrower;

                            (v)      Upon knowledge that a Guarantor, shareholder, director,
member, officer, employee, or relative thereof, of Bol'rower has formed a new entity to compete
with BoiTower.

                   10.1.10 Main1enance of Insurance.



{00322143   v 3)                                   21
Case 19-10317         Doc 16-2 Filed 08/16/19 Entered 08/16/19 17:32:46                      Desc Exhibit
                           Ex 2A Credit Agreement Page 23 of 23




                          (a)   The Borrower will maintain with financially sound and reputable
   insurers, insurance reasonably acceptable to Lender with respect to its properties and business
   against such casualties and contingencies as shall be in accordance with general practices of
  businesses engaged in similar activities in similar geographic areas. Such insurance shall be in
  such minimum amounts, but no case less than the Advances made by Lender, that the;: Borrowers
  wHl not be deemed a co-insurer under applicable insurance laws, regulations, and policies and
  otherwise shall be in such amounts, contain such terms, be in such fonns and be for such periods
  as may be reasonably satisfactory to the Lender. In addition, all such insurance shall be payable
  to the Lender under a lender loss payable endorsement. Without limiting the foregoing, the
  Borrowers will:

                              (i)     Keep all of its physical property insured with casualty or
 physical hazard insurance on an "alltisks" basis, with broad form flood coverage and earthquake
 coverage and electronic data processing coverage, with a full replacement cost endorsement and
 an "agreed amount" clause in an amount equal to 100% of the full replacement cost of such
 proper1y;

                              (ii)    Maintain all such workers' compensation or similar
 insurance as may be required by law; and

                               (iii)  Maintain, in amounts and with deductibles equal to those
 generally maintained by businesses engaged in similar activities in similar geographic areas,
 general public liability insurance against claims of bodily injury, death, or property damage
 occurring, on, in or about the properties of the Borrower; business intenuption insurance; and
 product liability insurance.

                        (b)     In the event that Borrower fails to maintain such insurance, Lender
 may obtain such insurance at Bon·ower's expense, and, after an Event of Default, to adjust or
 settle any claim or other matter under or arising pursuant to such insurance or to amend or cancel
 such insurance.

                 10.1.11 Electronic Access. Borrower hereby permits Lender at any time to access
 electronically information concerning any accounts maintained by Borrower with any bank or
 other fmancial institution so long as such access is in furtherance of, or to monitor compliance
 with, the terms of this Agreement, and Borrower shall provide Lender with all ne~essary access
 codes, passwords and the like to carry out the pmvisions hereof.

          10.2   [Intentionally Omitted).

         10.3 In the event any payments that are the proceeds of Collateral come into
Borrower's possession, Borrower will hold the same in trust and safekeeping, as the property of
Lender, and immediately turn over such payment to Lender in kind when possible, or by wire
transfer.

       10.4      Borrower shall ensure that Lender at all times has a list of all Borrower's deposit
accounts.

11.      Negative Covenants. Borrower will not:



(OOJ22143 v 3}                                   22
